 



Exhibit 10.16(c)
THIRD AMENDMENT TO LEASE
     THIS AMENDMENT, dated this 7th day of May, 2007, between CLP INDUSTRIAL
PROPERTIES, LLC, a Delaware Limited Liability Company (“Lessor”) and SKECHERS
USA, INC., a Delaware corporation (“Lessee”), for the premises located in the
City of Ontario, County of San Bernardino, State of California, commonly known
as 1777 S. Vintage Avenue (the “Premises”).
WITNESSETH:
     WHEREAS, Lessor’s Predecessor, CABOT INDUSTRIAL PROPERTIES, L.P., a
Delaware corporation, and Lessee, entered into that certain Lease dated
November 21, 1997, the First Amendment to Lease dated April 26, 2002, and Second
Amendment to Lease dated May 14, 2002 (hereinafter collectively referred to as
the “Lease”); and
     WHEREAS, Lessor and Lessee desire to amend the Lease as more fully set
forth below.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Definitions. Unless otherwise specifically set forth herein, all
capitalized terms herein shall have the same meaning as set forth in the Lease.
     2. Term: Paragraph 2, Term, of the First Amendment to Lease, shall be
deleted in its entirety and the following substituted therefore: The term of the
Lease shall be extended until and shall terminate on, May 31, 2009, which shall
be deemed to be the Expiration Date for all purposes under the Lease.
     3. Base Rental: Paragraph 5, Base Rental, of the First Amendment to Lease,
shall be amended effective December 1, 2007 as follows:

                                      Period   Rentable Square   Annual Rent  
Annual Rent   Monthly Installment from   through   Footage   Per Square Foot  
Base Rent   of Base Rent
12/1/2007
  5/31/2009     284,559     $ 5.10     $ 1,451,250.90     $ 120,937.58  

     4. Renewable Option. The Renewal Option set forth in the First Amendment to
Lease is hereby deleted and terminated and Lessee shall have not rights to
exercise the Option as set forth therein.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 1 of 3



--------------------------------------------------------------------------------



 



     5. Authority. Paragraph 44, of the Lease shall be deleted in its entirety
and the following substituted therefore: Lessee’s Authority (OFAC): If Lessee
signs as a corporation, partnership, trust or other legal entity each of the
persons executing this Lease on behalf of Lessee represents and warrants that
Lessee has been and is qualified to do business in the state in which the
Building is located, that the entity has full right and authority to enter into
this Lease, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions. Lessee agrees to deliver to Lessor,
simultaneously with the delivery of this Lease, a corporate resolution, proof of
due authorization by partners, opinion of counsel or other appropriate
documentation reasonably acceptable to Lessor evidencing the due authorization
of Lessee to enter into this Lease.
Lessee hereby represents and warrants that neither Lessee, nor any person or
entities holding any legal or beneficial interest whatsoever in Lessee, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statues; or (iii) named
on the following list that is published by OFAC: “List of Specially Designated
Nationals and Blocked Persons.” If the foregoing representation is untrue at any
time during the Term, an Event of Default will be deemed to have occurred,
without the necessity of notice to Lessee.
     6. Financial Statements and Credit: At Lessor’s request, Lessee shall
deliver to Lessor a copy, certified by an officer of Lessee as being a true and
correct copy, of Lessee’s most recent audited financial statement, or if
unaudited, certified by Lessee’s chief financial officer as being true, complete
and correct in all material respects. Lessee hereby authorizes Lessor to obtain
one or more credit reports on Lessee at any time, and shall execute such further
authorizations as Lessor may reasonably require in order to obtain a credit
report.
     7. Broker Indemnification. Lessee represents and warrants to Lessor that no
real estate broker, agent, commissioned salesperson or other person has
represented Lessee in the negotiations of this Agreement, other than CB Richard
Ellis and RREEF Management Company. Lessor agrees to pay all commissions due the
foregoing broker. Lessee agrees to indemnify and hold Lessor harmless from and
against any claim for any such commissions, fees or other form of compensation
by any such third party claiming through the Lessee, including, without
limitation, any and all claims, causes of action, damages, costs and expenses,
including attorneys’ fees associated therewith.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 2 of 3



--------------------------------------------------------------------------------



 



     8. Incorporation. Except as modified herein, all other terms and conditions
of the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.
     9. Limitation of Lessor’s Liability. Redress for any claim against Lessor
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Lessor’s interest in the Building. The obligations
of Lessor under this Amendment and the Lease are not intended to be and shall
not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Lessor be liable to Lessee hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.
     IN WITNESS WHEREOF, Lessor and Lessee have executed the Amendment as of the
day and year first written above.



LESSOR:
CLP INDUSTRIAL PROPERTIES, LLC,
a Delaware limited liability company
BY: RREEF Management company, a
Delaware corporation, Authorized Agent

     
By:
  /s/ Elaine M. Seaholm
 
   
 
   
Name:
  Elaine M. Seaholm
 
   
 
   
Title:
  Vice President/District Manager
 
   
 
   
Dated:
  5/21/07
 
   

LESSEE:
SKECHERS USA, INC., a Delaware
corporation

     
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   
 
   
Dated:
   
 
   
 
   
By:
  /s/ David Weinberg
 
   
 
   
Name:
  David Weinberg
 
   
 
   
Title:
  COO/Executive VP
 
   
 
   
Dated:
  5-11-07
 
   



Page 3 of 3